Case 1:21-cv-20353-DPG Document 13 Entered on FLSD Docket 03/08/2021 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 1:21-cv-20352-DPG

DOUG LONGHINI,

Plaintiff,
v.
MARKET SQUARE PROPERTIES, CORP. ;
STAR SEAFOOD RESTAURANT & CAFE INC.;
and LAS VILLAS SHOPPING CENTER, INC.,

Defendants.
/

DEFENDANT’S REPORT IN COMPLIANCE WITH THE COURT’S ORDER [D.E. 5]
Defendant, Star Seafood Restaurant & Café Inc. (“Defendant”) by and through

undersigned counsel, files this Report in Compliance with the Court’s Order [D.E. 5], and states

as follows:
1. Defendant, Star Seafood Restaurant & Café Inc. agrees to:
a. remediate the deficiencies identified in Plaintiff, Doug Longhini’s Complaint
as it relates to the restaurant’s interior premises;
b. entry of an injunction to ensure future compliance; and
c. to pay Plaintiffs reasonable attorney’s fees and costs, as determined by the
Court or agreement by the Parties!
2. The timeline for remediation is as follows:

 

' Defendant disputes that the Plaintiff entered the premises prior to the lawsuit being filed; the
Defendant is a small restaurant that is run by family members. Defendant submits that the
Plaintiff first visited the restaurant after the lawsuit was filed, and after the undersigned filed
Defendant’s Answer and Affirmative Defenses. Plaintiff should not be entitled to recovery of
attorneys’ fees and costs, or alternatively, reasonable attorneys’ fees and costs should be severely
limited at best in light of the foregoing.
Case 1:21-cv-20353-DPG Document 13 Entered on FLSD Docket 03/08/2021 Page 2 of 3

Defendant, a small, closely held restaurant selling low-priced ethnic food in
Miami Gardens, Florida has been severely affected by the COVID-19 closures
and restrictions as well as closures to the parking lot entrance due to road work
done by the municipality. The alleged conditions also pre-date its occupancy.
Defendant respectfully requests six (6) months to obtain the funds and remediate

the alleged deficiencies to the extent it is readily achievable.

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on March 8, 2021, we electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. We further certify that we either mailed
the foregoing document and the Notice of Electronic Filing by first class mail to any non
CM/ECF participants and/or the foregoing document was served via transmission of Notice of
Electronic Filing generated by CM/ECF to any and all active CM/ECF participants.

Respectfully submitted,

LAW OFFICES OF DOUGLAS J. JEFFREY, P.A.
Attorneys for Defendant, Star Seafood Restaurant &
Café Inc.

6625 Miami Lakes Drive East, Suite 365

Miami Lakes, Florida 33014

Telephone: (305) 828-4744

Facsimile: (305) 828-4718

Email: dj@jeffreylawfirm.com

By: Douglas J. Jeffrey, Esq.
DOUGLAS J. JEFFREY
Florida Bar No. 149527
GAIL M. WALSH
Florida Bar No. 1010154
Case 1:21-cv-20353-DPG Document 13 Entered on FLSD Docket 03/08/2021 Page 3 of 3

SERVICE LIST

Doug Longhini v. Market Square Properties, Corp., Star Seafood Restaurant & Café Inc.,
and Las Villas Shopping Center, Inc.

CASE NO.: 1:21-cv-20352-DPG

Anthony J. Perez, Esq.

Beverly Virues, Esq.

GARCIA-MENOCAL & PEREZ, P.L.

4937 S.W. 74" Court

Miami, Florida 33155

Email: ajperez@lawgmp.com
bvirues@lawgmp.com

Tel: 305-553-3464

Fax: 305-553-3031

Counsel for Plaintiff
